Citation Nr: 0120743	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  00-16 367	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' May 22, 1998 decision, which 
failed to find CUE in September 1975 and June 1981 rating 
decisions for the failure to grant service connection for a 
drug-induced psychosis or chronic schizophrenia and granted 
an effective date of May 17, 1984, for service connection for 
chronic paranoid schizophrenia.


REPRESENTATION

Moving party represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The moving party performed active duty from October 1972 to 
July 1975.

This case came before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in a May 22, 1998 
decision.


FINDINGS OF FACT

1.  In May 1998, the Board found that the moving party was 
separated from service due to the manifestations of a drug-
induced psychosis caused by his intentional misconduct or 
willful neglect. 

2.  In May 1998, the Board found that the evidence did not 
show that the correct facts, as they were known at the time, 
were not before the Regional Office (RO) adjudicators or that 
the pertinent statutory or regulatory provisions were 
incorrectly applied in the September 1975 and June 1981 
rating decisions.

 3.  In May 1998, the Board found that the moving party 
submitted a claim of entitlement to service connection for 
his psychiatric disorder on May 17, 1984, and that claim 
remained opened.  As a result, the criteria for an effective 
date of May 17, 1984, for the grant of service connection for 
chronic paranoid schizophrenia were found.

4.  The Board's decision of May 1998 is supported by the 
evidence of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied.

5.  The moving party has not alleged a valid claim of CUE.


CONCLUSION OF LAW

The motion alleging CUE in the Board's May 1998 decision is 
dismissed without prejudice.  38 U.S.C.A. § 7111 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.1400-20.1411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The moving party's service medical records show that in June 
1974 he was hospitalized because he displayed bizarre and 
inappropriate behavior.  He had recently returned from a 
visit with his family, and his mother described his behavior 
while at home as grossly inappropriate.  His history 
indicated that he had misused drugs and alcohol.  Examination 
revealed that he demonstrated blocking, dissociative 
thinking, and paranoid ideation.  His symptoms were assessed 
as schizophrenia, paranoid type.  The moving party remained 
hospitalized at a service department facility until August 
1974, at which time he was transferred to a Department of 
Veterans Affairs (VA) facility for continuing treatment.  

The service medical records further indicate that the moving 
party appeared before a Navy medical evaluation board in July 
1974.  The report of the medical board shows that the moving 
party was hospitalized in June 1974 with the diagnosis of 
acute psychotic reaction, after having demonstrated 
withdrawn, bizarre behavior.  He had recently returned from a 
tour of the Western Pacific and reported having used 
marijuana and other drugs extensively during the trip and 
that the drug usage had affected his thinking.  The account 
of the significant events leading up to the June 1974 
hospitalization was obtained from the moving party and the 
available medical records and was found by the board to be 
reliable. 

The mental status examination on admission to the hospital 
revealed that the moving party was disoriented to time, place 
and person.  He was evasive and spoke in broken sentences and 
his thoughts were not logical, coherent, or goal directed.  
He also demonstrated looseness of association and a depressed 
mood.  He reported experiencing hallucinations and delusions 
with paranoid trends, and appeared to be withdrawn and 
autistic.  No evidence of central nervous system dysfunction 
was found.  He reported the use of mind-altering drugs prior 
to enlistment that resulted in legal problems, but there was 
no history of any psychiatric problems prior to service or in 
the moving party's family.  The examiner noted that there was 
ample evidence of psychosis that did not improve with 
treatment, including extensive psychotropic medication and 
therapy.

The report indicates that a conference of staff psychiatrists 
reviewed the available records and findings resulting from 
the hospitalization and found that the moving party suffered 
from a psychosis that was secondary to taking drugs.  They 
established a primary diagnosis of psychosis, drug-induced, 
acute, severe, and unchanged, and found that the psychosis 
was related to the moving party's abuse of drugs, and that 
the precipitating stress was the use of drugs.  They also 
determined that the psychosis was severe and resulted in the 
moving party being unfit for further duty.  

The medical board concurred with the findings of the staff 
psychiatrists and found that the moving party suffered from a 
psychosis that had been induced by the use of drugs.  The 
medical board further found that the psychosis was of such 
severity that it rendered the moving party unfit for further 
military duty.  The report indicates that the moving party 
appeared in person before the medical evaluation board, that 
he was informed of the board's report and recommendations, 
and that he did not want to submit a written statement in 
rebuttal.  

The report and recommendations of the medical evaluation 
board were forwarded to the Central Physical Evaluation Board 
(PEB) for review.  The PEB confirmed the diagnosis of 
psychosis, drug induced, acute, severe, unchanged, related to 
the moving party's abuse of drugs.  The PEB found that the 
disability was incurred while the moving party was entitled 
to basic pay, that the disability was due to intentional 
misconduct or willful neglect, and that the disability was 
not incurred during a period of unauthorized absence.  The 
PEB further found that the disability was not the proximate 
result of active duty or inactive duty training, and that the 
disability could be permanent.  The PEB failed to provide a 
rating for the disability, apparently based on the 
determination that the disability was the result of 
intentional misconduct or willful neglect.  The service 
records do not indicate that a formal line of duty 
determination was made.

In November 1974, while the moving party was hospitalized at 
a VA Medical Center (VAMC), he submitted a claim of 
entitlement to service connection for psychosis, drug 
induced, acute and severe.  A November 1974 letter from the 
director of the Office of Naval Disability Evaluation to the 
moving party's mother indicates that, after a careful study 
of all available medical information, the PEB had found that 
the moving party was unfit for duty due to a disability that 
was not compensable because it was the result of his own 
misconduct or willful neglect.  The moving party was, 
therefore, separated from service without disability 
benefits.

VA treatment records show that the moving party remained 
hospitalized from August to November 1974 with a diagnosis of 
schizophrenia, acute, undifferentiated.  A November 1974 
hospital summary indicates that the moving party had used 
marijuana and LSD while absent without leave from the Navy 
and that he became psychotic following that use.  The report 
of a November 1974 psychological assessment shows that the 
moving party reported the onset of a psychotic episode a few 
months previously.  This had been attributed to the use of 
drugs.  The moving party also reported having used marijuana 
three times a day for the previous two years.  The examiner 
commented that he wondered if the moving party's reported 
drug use was sufficient in and of itself to induce a thought 
disorder, noted that the latest research indicated that 
marijuana was not as harmless as previously thought, and that 
"this remains an item for some speculation."

Based on the evidence described above, in a September 1975 
rating decision the RO determined that the drug-induced 
psychosis was the result of the moving party's willful 
misconduct and denied service connection for the disorder for 
compensation purposes.  Service connection was granted for 
the purpose of obtaining medical care at a VA facility.  
38 U.S.C.A. § 1702.  The moving party was notified of that 
determination and did not appeal.

In April 1978, the moving party again claimed service 
connection, but withdrew the claim in May 1978.  He also 
submitted a statement from an officer with whom he served on 
the USS Lockwood, in which the officer described his 
performance and characteristics during that service.

In December 1980, he claimed entitlement to service 
connection and nonservice-connected pension benefits for 
"confusion and loss of memory."  He was requested to submit 
medical evidence showing the current status of his 
disability, but did not do so.  A March 1981 VA hospital 
summary indicates that he was hospitalized from December 1980 
through March 1981 for the treatment of chronic 
schizophrenia, paranoid type.  He denied any current drug 
use, but admitted to having used PCP, LSD, THC, downers, 
uppers, etc., in the past.  The medical records make no 
reference to the etiology of the schizophrenia.  In a June 
1981 rating decision, the RO referenced the September 1975 
denial of service connection for a drug-induced psychosis, 
and denied service connection for the current disorder, which 
had been diagnosed as chronic schizophrenia.  The moving 
party was notified of that determination in July 1981, and 
did not appeal.

In a statement submitted to the RO in May 1984, the moving 
party requested that his claim for service connection for a 
psychiatric disorder be reopened.  He stated that he had been 
told by several doctors that his psychiatric disorder could 
not have been caused by drug use.  He further stated that he 
was assembling medical evidence in support of his claim and 
that the evidence would be submitted at a later date.  In May 
1998, the Board found that it did not appear from the 
evidence of record that any action was taken by the RO in 
response to the May 1984 statement.

In May 1998,  the Board reviewed the evidence of record when 
the September 1975 rating decision was rendered and found 
that the decision was not based on clear and unmistakable 
error.  The RO denied service connection on the basis that 
the psychosis was the result of the moving party's willful 
misconduct due to drug abuse.  The decision was based on the 
determination by the service department (as a result of the 
findings of a physical evaluation board) that the drug-
induced psychosis was due to intentional misconduct or 
willful neglect.  

At the time of the Board's May 1998 decision, the moving 
party contended that the June 1981 decision also contained 
clear and unmistakable error due to the RO's failure to apply 
the provision in the regulation pertaining to secondary 
disorders.  The evidence of record at the time the June 1981 
decision was rendered included the evidence of record at the 
time of the September 1975 decision, as well as a March 1981 
VA hospital summary.  The hospital summary shows that the 
moving party was hospitalized for the treatment of chronic 
schizophrenia, paranoid type, but made no reference to the 
etiology of the schizophrenia.  In denying service 
connection, the RO referenced the September 1975 rating 
decision and found that the change in the diagnosis from a 
drug-induced psychosis to chronic schizophrenia, paranoid 
type, did not present any basis for changing the prior 
decision.  For the reasons shown above, the Board in May 1998 
found that the June 1981 rating decision did not contain 
clear and unmistakable error.  The Board concluded, however, 
that the May 1984 informal claim had remained open and 
determined that the moving party was entitled to an effective 
date of May 17, 1984, for the grant of service connection for 
chronic paranoid schizophrenia under 38 C.F.R. § 3.400(q). 

Analysis

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  38 U.S.C.A. § 7111.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence. 

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2000), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

These regulations were challenged in the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  On 
December 8, 2000, the Federal Circuit upheld all of the 
challenged regulations with the exception of part of Rule 
1404(b) (38 C.F.R. 20.1404(b) (2000).  To the extent that 
Rule 1404(b) provided that a CUE motion which failed to 
specifically allege error would be denied, rather than 
dismissed without prejudice to refiling, the Federal Circuit 
stated:

We hold that CUE Rule 1404(b) (codified at 38 CFR 
20.1404(b)) is invalid because, in conjunction with 
the CUE Rule 1409(c) (codified at 38 CFR 
20.1409(c)), it operates to prevent Board review of 
any CUE claim that is the subject of a motion that 
is denied for failure to comply with the pleading 
requirements of Rule 1404(b).  That is contrary to 
the requirement of 38 U.S.C. 7111(e) that a CUE 
claim "shall be decided by the Board on the 
merits."  

Disabled American Veterans v. Gober, 234 F.3d 682, 704 (Fed. 
Cir. 2000).  

Based on that holding, the VA amended Rule 1404(b) on July 
10, 2001, to provide that the Board will dismiss such motions 
without prejudice to refilling.  The new regulation also 
makes conforming changes to Rule 1409(b) (38 CFR 1409(b)) to 
provide that the dismissal without prejudice of a CUE motion 
is not a final decision of the Board.  

The Board notes that with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of CUE, the definition of CUE was based on prior rulings of 
the U.S. Court of Appeals for Veterans Claims (Court).  More 
specifically, it was observed that Congress intended that the 
VA adopt the Court's interpretation of the term "CUE."  
Indeed, as was discussed in the notice of proposed rulemaking 
(NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Therefore, the Board is permitted to 
seek guidance as to the existence of CUE in prior Board 
decisions based on years of prior Court decisions regarding 
CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

The moving party's central contention is that the psychiatric 
disability he suffers clearly existed immediately following 
his active service.  As a result, he believes that this 
provides a basis to conclude that there is CUE within the 
Board's May 1998 decision as it failed to find CUE in the 
prior RO decisions.  

The fact that the moving party had some form of psychiatric 
disability immediately following his active service was not 
disputed by the Board in May 1998 or the RO in September 1975 
or June 1981.  Simply stated, it was the RO's conclusion in 
1975 and 1981 that this psychiatric disability was the result 
of the moving party's willful misconduct with drugs.  This 
finding was supported by medical evidence at that time which 
clearly indicated psychotic difficulties due to the use of 
marijuana or other drugs.  Medical reports indicate that a 
conference of staff psychiatrists reviewed the available 
records and findings resulting from the moving party's 
hospitalization and found that he suffered from a psychosis 
that was the direct result of taking drugs.  The existence of 
medical evidence supporting the factual findings by the RO in 
1975 and 1981 means that the arguments of the moving party 
can rise no higher than a dispute over how the evidence was 
weighed and evaluated.  A dispute over the weighing and 
evaluation of the evidence can not constitute CUE. 38 C.F.R. 
§ 20.1403(d).  

The moving party further alleges that the service department 
relied evidence "inconsistent with the law" to support a 
finding of willful misconduct.  No specific law or regulation 
is cited to support this argument as to what evidence was 
"inconsistent with the law" and why this would rise to the 
level of CUE.  This vague and non-specific pleading does not 
raise a valid claim of CUE.  The moving party then disputes 
facts in the record concerning his drug use, such as whether 
or not he used drugs other than marijuana.  This again goes 
only to the weighing and evaluation of the evidence that can 
not constitute CUE.  The Board does not find that any of the 
moving party's other submissions articulate a valid claim of 
CUE.  These submissions contain only general assertions that 
do not specify clear errors of fact or law that would have 
changed the outcome.  To the degree the submissions can be 
construed as alleging CUE based upon facts not in the record 
at the time of the 1975 or 1981 adjudications, such an 
allegation must fail as a matter of law.  An error of fact 
must exist on the basis of the record as it existed at the 
time of the adjudication under challenge.  38 C.F.R. 
§ 20.1403(b).  As stated by the Court, for CUE to exist:  

(1) "[E]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The representative apparently argues that adjudicators in 
September 1975 and June 1981 committed CUE by making medical 
findings that the use of drugs led to the claimed disability 
when the adjudicators were not competent to make such a 
determination.  No legal authority for this argument existing 
in 1975 or 1981 is cited.  Moreover, the record clearly 
contained medical findings supporting the conclusion from 
service department providers.  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).

In this case, the correct facts, as set forth in the service 
medical records, the post-service medical reports, as well as 
reports of examination and treatment, were before the Board 
at the time of the May 1998 decision.  The RO in June 1981 
and September 1975 found that while the moving party did have 
a psychiatric disability following his active service, this 
psychiatric disability was the result of his drug use and an 
act of willful misconduct.  The Board in May 1998 found no 
CUE in the RO's decision.  The Board can find no CUE in the 
Board's decision that there was no CUE in the RO's prior 
decisions.  

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of error, of either fact or law, for either issue 
in the May 1998 decision by the Board.  Not only has the 
moving party failed to provide a valid basis to conclude that 
there is CUE in the prior RO decisions, he also has also 
failed to provide a valid basis to conclude that there was 
CUE to the Board decision which failed to find CUE in the 
prior RO decisions.  Accordingly, in the absence of any 
additional allegations, the motion is dismissed without 
prejudice to refilling.  

The Board has also considered the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
record shows the moving party received a copy of the Board's 
May 1998 determination.  The Board provided him notice of law 
and regulations governing CUE in August 2000.  He therefore 
was adequately advised of what was required to substantiate 
his claim.  Since the record to be reviewed in a CUE motion 
comprises only the evidence and the law as they existed at 
the time of the determination under challenged, there is no 
reasonably possibility that further development of evidence 
could substantiate the claim.  Therefore, the Board finds 
that the requirements of the VCAA as it pertains to a motion 
for review of the piror Board decision for CUE have been 
fully discharged. 



ORDER

The motion for revision of the May 1998 Board decision based 
on CUE is dismissed without prejudice.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 


